Citation Nr: 1100543	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a punctured 
right ear drum.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, K.M.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse testified before the undersigned in an 
August 2008 hearing.  A transcript of that hearing has been 
included in the claims folder.

The issue on appeal was last before the Board in August 2009 when 
it was remanded for additional evidentiary development.  Six 
other issues which were also before the Board in August 2009 were 
denied.  These issues are no longer in appellate status.  

The  issue of entitlement to service connection for 
residuals of a puncture of the left ear drum has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The Veteran testified that he had received treatment at the 
Little Rock Air Force Base Emergency Room for a punctured right 
ear drum.  He further testified that the base has since been 
closed.  These records have not been associated with the claims 
file.  

When the issue on appeal was last before the Board in August 
2009, the claim was remanded for additional evidentiary 
development.  The RO/AMC was directed to conduct an additional 
search for clinical, hospital, and emergency room records for 
January and February 1988 for treatment of ruptured ear drums, 
with specific emphasis being placed upon obtaining the emergency 
room report, the nursing notes, and any follow-up treatment 
notes.  If no records are available, the RO/AMC was to document 
the fact in the claims file and include an explanation as to what 
attempts were made to obtain the requested records.  

A review of the claims file demonstrates that the Board's remand 
directives were not complied with.  The only effort the RO/AMC 
made with regard to the remand directive was to send a letter to 
the Veteran requesting that he provide copies of any pertinent 
records.  There is no indication that the RO/AMC made any 
additional attempts to obtain the requested evidence directly 
from pertinent sources such as contacting the National Personal 
Records Center to determine if the Veteran's records from the 
closed Air Force Base were available there.  Furthermore, there 
is no documentation in the claims file as to the attempts the 
RO/AMC made to obtain the requested evidence as directed by the 
Board's August 2009 remand.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  It was further held that where the 
remand orders of the Board are not complied with, the Board errs 
in failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, this 
case must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional search for 
clinical, hospital, and emergency room 
records for January and February 1988 for 
treatment of ruptured ear drums, with 
specific emphasis being placed upon obtaining 
the emergency room report, the nursing notes, 
and any follow-up treatment notes.  The 
search should include, but is not limited to, 
contacting the NPRC and requesting pertinent 
records.  The Board is particularly 
interested in obtaining the records from the 
Little Rock Air Force Base Emergency Room 
documenting treatment for a punctured right 
ear drum.  

2.  If not all the records identified by the 
Veteran are found, prepare a Memorandum 
regarding the unavailability of the records 
which documents the attempts made to obtain 
the requested records.  Thereafter, the 
Veteran must be provided with proper notice 
regarding what records were unavailable.  

3.  To avoid another remand, ensure that all 
requested action has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action must be undertaken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with the 
claims file since the last Supplemental 
Statement of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  The Board intimates no 
opinion as to the outcome of this case.  The 
appellant need take no action until so 
informed.  The purpose of this REMAND is to 
ensure compliance with due process 
considerations.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



